VOTO DISIDENTE
HON. CARMEN ANA PESANTE MARTINEZ
- 2006 DTA 59
San Juan, Puerto Rico, a 14 de marzo de 2006
Disiento respetuosamente de la decisión del Panel al confirmar la sentencia parcial emitida por el Tribunal de Primera Instancia, Sala Superior de Fajardo. Mediante la referida sentencia, el Tribunal consideró probado que Desarrolladora Punta Carenero, Sociedad En Comandita, S.E. y Desarrolladora Punta Carenero, Inc. ocupaban y utilizaban una porción de terreno de ciertas parcelas pertenecientes a la parte demandante apelada, DEV, S.E.; que dicha franja atraviesa por el centro de las referidas parcelas y la misma no se ajusta a la localización y al rumbo de la servidumbre de paso constituida en la Escritura 23. El TPI determinó que la modificación unilateral de la servidumbre en la colindancia sur de la inmediación del litoral marítimo del Mar Caribe y Bahía Honda fue de tal magnitud que resultaba gravosa [y en extremo onerosa] para el predio sirviente [parcelas 9 y 10 propiedad de la demandante], convirtiéndose defacto en una segunda servidumbre.
Examinada e interpretada la voluminosa evidencia esencialmente documental y pericial, el TPI declaró con lugar la demanda incoada por DEV, S.E. [sobre negatoria de servidumbre, solicitud de cese y desista] y en su consecuencia prohibió a las co-demandadas la utilización de los predios de terreno en controversia, así como también, les ordenó restituir los terrenos de las parcelas de la demandante al estado original y abstenerse permanentemente de intervenir en estos predios, excepto cuando se trate del ejercicio de los actos propios de la servidumbre que reconoce el Tribunal. 
La sentencia apelada tiene el efecto de variar el curso de la servidumbre que hasta ese momento existía. Sin embargo, dicho dictamen, a nuestro juicio, carece de validez, por cuanto se pronunció sin que fueran traídos al pleito ciertas partes indispensables. Nos explicamos.
La demanda sobre negatoria de servidumbre y otros aspectos fue presentada por DEV, S.E. contra Desarrolladora Punta Carenero, Sociedad En Comandita, S.E. y Desarrolladora Punta Carenero, Inc., el 13 de junio de 2001. El 14 de agosto siguiente, los demandados contestaron la demanda. Tras varios trámites procesales, Desarrolladora Punta Carenero, Sociedad En Comandita, S.E. presentó al TPI escrito intitulado “Moción Informativa” en el que consignaba que mediante escritura pública Núm. 16, otorgada el 30 de octubre de 2001, ante el Notario Público Francisco José García García habían transferido el dominio sobre la propiedad en controversia a Costa Bonita Beach Resort, Inc. En respuesta a lo anterior, el 20 de marzo siguiente, el Tribunal emitió una resolución dándose por enterado. Ambos escritos: la Moción Informativa transfiriendo la titularidad de la propiedad, como la resolución del TPI fueron notificadas a la parte demandante apelada. No obstante, ésta nada hizo por enmendar la demanda a los fines de traer el pleito al actual titular de la propiedad. No albergamos dudas que esta es una parte indispensable de conformidad con los criterios esbozados por la Regla 16.1 de las de Procedimiento Civil y su jurisprudencia interpretativa.
En lo pertinente la precitada Regla dispone:

“Las personas que tuvieren un interés común sin cuya presencia no pueda adjudicarse la controversia, se 
*1176
harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como demandada. ”

En Deliz Muñoz v. Igartúa Muñoz, 2003 J.T.S. 7, el Tribunal Supremo definió parte indispensable como aquélla que su grado de interés es tal que no puede dictarse un decreto final entre las partes sin lesionar y afectar radicalmente sus derechos. Dicho de otro modo, parte indispensable es aquélla cuyos intereses podrían quedar destruidos o inevitablemente afectados por una sentencia dictada estando esa persona [natural o jurídica] ausente del litigio. Véase, además, Cepeda Torres v. García Ortiz, 132 DPR 698(1993); Rodríguez Rodríguez v. Moreno Rodríguez, 135 DPR 623 (1994).
La persona que reúna los criterios para considerarse parte indispensable tendrá que ser traída al pleito para que tenga validez la sentencia que en su día pueda dictarse. Más aún, ausente un planteamiento de falta de parte indispensable ante el TPI, el mismo puede levantarse por primera vez ante un tribunal apelativo o éste esgrimirlo sua sponte.
Al no enmendar la demanda para traer al pleito a Costa Bonita Beach Resort, Inc., ente jurídico con personalidad propia independientemente de sus accionistas o socios de Punta Carenero, constituyó un error por el cual considero debe revocarse la sentencia apelada. Es por ello que disiento.
HON. CARMEN ANA PESANTE MARTINEZ
Juez de Apelaciones